Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of March 7, 2009,
between Applied Energy Management Energy Consulting, LLC, a North Carolina
limited liability company (the “Company”) and Adam Procell (the “Employee”).

 

WHEREAS, the Company and the Employee knowingly and voluntarily desire to enter
into an employment relationship on and subject to the terms and conditions set
forth below;

 

NOW, THEREFORE, in consideration of the covenants and other terms and conditions
set forth below, the Company and the Employee hereby agree and contract as
follows:

 

1)                                     Employment Duties.

 

The Company agrees to employ the Employee as a “President, Engineering and
Consulting” and the Employee hereby accepts such employment on and subject to
the terms set forth in this Agreement.  The Employee will report to and be
subject to the authority and direction of Lime Energy Co.’s Chief Operating
Officer (“Lime COO”).

 

The Employee agrees to use his best and full-time efforts to manage and maximize
the safety, profitability, and sustainable growth of the Company’s Engineering
and Consulting Group, and perform such other services and responsibilities for
the Company as the Company may from time to time stipulate.  Without limiting
the generality of the foregoing, the Employee will ordinarily devote not less
than five (5) days per week to the Company’s business (except for vacations and
regular business holidays observed by the Company) on a full-time basis, during
normal business hours Monday through Friday.

 

The Employee will have the right to participate in other activities,
organizations, and businesses during his term of employment with the Company,
including but not limited to serving on boards of directors for civic,
charitable or business organizations, in a paid or an unpaid capacity, but only
so long as such activities do not individually or in the aggregate interfere
with or conflict with the Employee’s performance of his duties as an employee of
the Company.  Upon request by the Company, the Employee will promptly and from
time to time deliver to the Company a truthful and complete written list of all
the civic, charitable, and other business activities and organizations in which
he is involved, with a written description of the scope of his involvement, and
the amount of any remuneration he has received or expects to receive from such
involvement.

 

2)             Period of Employment.

 

The initial period of Employee’s employment under this Agreement (the “Initial
Period”) will commence on Wednesday, April 6, 2009 (the “Commencement Date”) and
will expire on the day preceding the second anniversary of the Commencement
Date, unless the employment is terminated earlier in accordance with the
procedures set forth in this Agreement.

 

After the Initial Period, there will be no obligation on the part of either the
Company or the Employee to continue the employment, but the employment may
continue on an at-will basis

 

1

--------------------------------------------------------------------------------


 

on such terms and conditions as are mutually agreeable to the Company and the
Employee, until terminated by either party (the “Continuation Period”).

 

In this Agreement, the term “Period of Employment” includes both the Initial
Period and the Continuation Period.

 

All the obligations of the parties under this Agreement will survive the
termination of the Period of Employment, except to the extent otherwise
indicated herein.

 

3)             Compensation and Benefits.

 

a)             Salary.

 

During the Period of Employment, the Company will pay Employee a salary in
periodic installments, timed in accordance with the Company’s deliveries of
salary payments to other salaried employees, which will be Employee’s full
compensation.  The Salary will be subject to all payroll deductions and other
deductions as may be required to be made pursuant to law, governmental order, or
by agreement with, or consent of, the Employee.  During the Initial Period, the
salary installments will be calculated based on a gross annualized rate of Two
Hundred Thousand Dollars ($200,000).  During the Continuation Period, the
Company will endeavor, but will not be obligated, to review Employee’s
compensation annually, and give consideration to whether any increase or
decrease in the Salary amount is warranted, in the Company’s sole and absolute
discretion.

 

When the Period of Employment ends, any Salary that is earned but unpaid as of
the termination date will be payable at the next regularly scheduled payroll
date.

 

b)             Completion Bonuses.

 

If the Employee remains continuously employed by the Company for a period of one
(1) year and period of two (2) years immediately following the Commencement Date
(excepting vacations and holidays), the Employee will earn a bonus in a gross
amount equal to Twenty Thousand Dollars ($20,000) at the end of the first year
and that same amount at the end of the second year, subject to the other terms
and conditions set forth in this Agreement  (collectively the “Completion
Bonuses”).  If earned, the Completion Bonuses will be payable thirty (30) days
after the first and second anniversary of the Commencement Date.

 

c)              Annual Bonuses.

 

During the Period of Employment, the Employee will be eligible for awards of
discretionary annual bonuses from one percent (1%) to fifty percent (50%) of
base salary, in such amounts (if any) as are awarded by Lime’s COO, in his sole
and absolute discretion, based on his subjective assessment of performance,
market conditions, and other factors.  The Employee must be employed by the
Company at the end of a fiscal year in order to be eligible to receive any
discretionary annual bonus for that fiscal year.  The discretionary annual bonus
amount that is awarded for a particular fiscal year (if any) will be paid during
the next fiscal year, on whatever date the Company finds desirable, in its sole
and absolute discretion.  For each fiscal year, the Company reserves the right
to not award any discretionary bonus amount to the Employee.

 

2

--------------------------------------------------------------------------------


 

d)             Lime Energy Stock Options

 

The Company as a subsidiary of Lime Energy Co. (“Lime”) has the ability to grant
stock options of Lime, affording Employee an opportunity to purchase shares of
Lime’s common stock, par value $0.0001 per share, to help align the long-term
economic interests of the Employee with the long-term economic interests of the
Company and Lime.  The Company shall have Lime grant twenty thousand (20,000)
stock options to Employee which shall vest equally on the over a three year
period from the grant date.  Such stock options shall be governed by a separate
agreement “Employee Stock Option Agreement” which shall be provided to Employee
within a reasonable period of time after the Commencement Date.

 

e)              Reimbursement of Business Expenses.

 

The Company will reimburse Employee for reasonable, tax-deductible business
expenses (other than moving expenses) that Employee actually incurs for the
performance of his duties for the Company during the Period of Employment,
consistent with the Company’s policies in effect from time to time with respect
to reimbursement of tax-deductible business expenses, and subject to Employee’s
prior submissions of complete and truthful expense reports in a form acceptable
to the Company, with original invoices and proofs of payment attached.

 

f)                Holidays.

 

During the Period of Employment, the Employee will be entitled to take up to
eight (8) paid holidays per Company fiscal year, as observed by the Company,
for: New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, the day after Thanksgiving Day, Christmas Day, and one ‘Floating Holiday”
to be scheduled at the Employee’s discretion.

 

g)             Paid Time Off.

 

During the Period of Employment, the Employee will be entitled to up to twenty
(20) days of paid time off per Company fiscal year.  Paid time off will accrue
at a rate of 10.00 hours per month, beginning on the Commencement Date.  Except
in cases of emergency, the Employee will obtain the written approval of the Lime
COO as early as possible and at least thirty (30) days before scheduling any
paid time off.

 

At the end of each Company fiscal year,  up to forty (40) hours of accrued paid
time off that have not been used may be carried forward to the next fiscal year.

 

When the Period of Employment ends, all accrued hours of paid time off will be
payable at the next regularly scheduled payroll date (except for any paid time
off that has been forfeited previously for lack of use within a particular
Company fiscal year).

 

h)             Other Benefits.

 

Beginning thirty (30) days after the Commencement Date, the Employee will be
entitled to participate in whatever benefit plans and programs the Company
decides, in its sole and absolute discretion, to maintain from time to time for
salaried employees in positions that are comparable to Employee’s position,
subject to the terms of such plans and programs.  The Company reserves the right
to cancel or change any and all benefit plans and programs at any time, in the
Company’s sole and absolute discretion, without providing any substitute
benefits or compensation to the Employee whatsoever.  The Company shall
reimburse Employee for the difference in the cost of medical under COBRA, if so
elected by Employee and incurred by the

 

3

--------------------------------------------------------------------------------


 

Employee versus the amount Employee would have paid the Company if Employee had
been under the Company benefits plan for such Thirty (30) day period.

 

4)             Termination.

 

a)             Termination by the Company for Due Cause.

 

In this Agreement, “Due Cause” means any of the following:

 

(i)

 

a material breach by the Employee of any of his covenants under this Agreement,
if such material breach is not remedied within fifteen (15) calendar days
following his receipt of written notice thereof from the Company, or, if the
breach cannot be remedied within fifteen (15) days, within such longer time (not
to exceed forty-five (45) days) as the Company, in its sole and absolute
discretion, may deem to be reasonably necessary for the Employee to remedy the
breach if the Company, in its sole and absolute discretion, determines that the
Employee has promptly commenced and is diligently and continuously pursuing his
best efforts to remedy the breach as quickly as possible;

 

 

 

 

 

(ii)

 

conviction, or plea of guilty or nolo contendere, or commission by the Employee
of a felony, or of theft or embezzlement of property of the Company or any of
its Affiliates;

 

 

 

 

 

(iii)

 

action or inaction by the Employee (other than action or inaction taken with the
approval of the Company) which results in a material injury to the business,
property, or reputation of the Company and/or any of its Affiliates;

 

 

 

 

 

(iv)

 

refusal to perform or substantial neglect by the Employee of the duties assigned
to the Employee pursuant to Section 1 of this Agreement if such refusal or
neglect is not remedied within fifteen (15) calendar days following written
notice thereof from the Company;

 

 

 

 

 

(v)

 

violation by the Employee of any statutory or common law duty of loyalty to the
Company;

 

 

 

 

 

(vi)

 

violation by the Employee of the Company’s drug and alcohol policy; or

 

 

 

 

 

(vii)

 

commission by the Employee of an act of moral turpitude.

 

 

 

In this Agreement, “Affiliates” means and includes: the Company’s manager,
(Applied Energy Management, Inc. or its successor); the Company’s manager’s
parent company (Lime Energy Company or its successor); and all their respective
subsidiary companies (whether present and future); and all their respective
officers, directors, and shareholders; and each of them.

 

The Company may terminate the Period of Employment for Due Cause at any time by
delivering written notice of the termination to the Employee.  All compensation
to Employee will immediately cease upon the effective date of a termination by
the Company for Due Cause.

 

4

--------------------------------------------------------------------------------


 

b)             Termination Due to Death.

 

The Period of Employment will automatically terminate in the event of death of
the Employee.  All compensation to the Employee will immediately cease at the
time of death.

 

c)              Termination Due to Permanent Disability.

 

In this Agreement, “Permanently Disabled” means:  physical or mental inability
of the Employee to perform substantially all of the services required pursuant
to this Agreement, after reasonable accommodation on the part of the Company,
for a continuous period of ninety (90) days, or for a total of any ninety (90)
days in any consecutive three hundred sixty-five (365) day period.

 

In the event the Employee becomes Permanently Disabled, the Company, at its
option, will have the right to terminate the Period of Employment by delivering
written notice of the termination to the Employee.  All compensation to the
Employee will immediately cease at the time of the termination.

 

d)             Termination by the Company for Any Reason Other Than Due Cause,
Death, or Permanent Disability.

 

The Company may terminate the Period of Employment at any time, for any reason
other than Due Cause, death, or Permanent Disability, by delivery of written
notice of the termination to the Employee.  All compensation to Employee will
immediately cease upon the date of termination, provided that if the Company
terminates the Period of Employment before the end of the Initial Period for any
reason other than Due Cause, death, or Permanent Disability, then the Employee
will earn the Completion Bonuses as of the termination date; and until six
(6) months after the termination date, the Company will continue to provide the
Employee with the same benefits that the Employee was receiving at the time of
the termination, or pay Employee an amount that will allow the Employee to
purchase substitute fringe benefits for a period of six (6) months after the
termination date.

 

Further provided, however, that the Company will not be obligated to provide any
continuation of benefits to the Employee unless and until the Employee has
returned all Confidential Information and other Company property and has
executed and delivered to the Company a written agreement in which the Employee,
in a form acceptable to the Company:

 

(1)                                 releases the Company and all its Affiliates
(the “Company Releasees”), from any and all actions, suits, claims, proceedings,
demands, costs, and expenses that arise from or relate to the Company’s
employment of the Employee, or the Company’s termination of the Employee;

 

(2)                                 waives any and all rights the Employee may
otherwise have against the Company Releasees or any of them;

 

 

(3)                                 covenants not to sue the Company Releasees
or any of them for any action, suit, claim, proceeding, demand, cost, expense,
or right for which the Employee is giving a release and/or a waiver; and

 

(4)                                 covenants to indemnify and hold the Company
Releasees and each of them harmless from any and all actions, suits, claims,

 

5

--------------------------------------------------------------------------------


 

proceedings, demands, costs, and expenses that arise from or relate to the
Company’s employment of the Employee, or the Company’s termination of the
Employee.

 

e)              Termination by the Employee for Uncured Breach by the Company.

 

The Employee may terminate the Period of Employment for any uncured material
breach by the Company of its obligations under this Agreement by the delivery of
written notice of termination to the Company, but only in the event that the
breach is not cured or remedied within fifteen (15) days after the Employee’s
delivery to the Company of a written notice of the breach and his intent to
terminate under this subsection.

 

In the event the Employee terminates for uncured breach by the Company before
the end of the Initial Period, all compensation to the Employee will immediately
cease upon the date of the termination, but the termination will be deemed to be
a “Termination by the Company for Any Reason Other Than Due Cause, Death, or
Permanent Disability” under subsection 4(d) above, and the Employee will earn
the Completion Bonuses and be entitled to a continuation of fringe benefits for
six (6) months upon the execution and delivery of a written agreement to the
Company as provided in subsection 4(d) above.

 

f)                Termination by the Employee for Convenience.

 

The Employee may terminate the Period of Employment for his convenience at any
time by delivering a written notice of termination to the Company.  All
compensation to the Employee will immediately cease upon the date of the
termination.

 

g)             Resignation Effective Upon Termination.

 

Upon any termination of the Period of Employment, regardless of the reason
therefore, the Employee will be deemed to have resigned as an employee of the
Company and from any and all other positions that the Employee then holds with
the Company and any Affiliates.

 

h)             Return of All Company Property Upon Termination.

 

Upon the termination of the Period of Employment, regardless of the cause or
reason therefore, the Employee will immediately deliver to the Company all
property provided to him by the Company and/or any of its Affiliates for
Employee’s use in relation to his employment, including but not limited to all
Confidential Information provided to him by the Company, and will immediately
deliver a detailed written accounting for any and all property of the Company
that was lost, stolen, or destroyed while in the Employee’s possession, care,
custody, or control.

 

5)             Inventions.

 

a)             “Inventions.”

 

In this Agreement, the term “Inventions” means and includes: all ideas,
inventions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, enhancements, software, source code, catalogues, prints,
business applications, plans, writings, works, and other developments or
improvements and all other intellectual property and proprietary rights and any
derivative work(s) based thereon that are made, conceived, or completed by the
Employee, alone or with others, during the Period of Employment, whether or not
during normal working hours.

 

6

--------------------------------------------------------------------------------


 

b)             Assignment of Present Rights in Inventions.

 

The Employee hereby assigns to the Company any and all rights that he presently
has in any existing Inventions, and any Inventions that are presently under
development by Employee, whether solely or jointly with others, including
without limitation all those Inventions relating to patent, copyright,
trademark, or trade secrets.

 

c)              Reporting of New Inventions.

 

During the Period of Employment, and at the end of the Period of Employment, the
Employee will promptly and periodically report in writing to the Company any and
all Inventions that developed and/or under development by the Employee during
the Period of Employment, whether solely or working jointly with others, whether
or not during normal working hours.

 

d)             Ownership of New Inventions.

 

The Employee agrees that all Inventions:

 

(1)                                 that are developed using the Company’s
equipment, supplies, facilities, or trade secret information; and/or

 

(2)                                 that relate to the Company’s business or
actual or demonstrably anticipated research or development; and/or

 

(3)                                 that result from any work performed by the
Employee for the Company

 

will be the sole and exclusive property of the Company.

 

e)              Assistance Regarding Inventions.

 

At the request of the Company, the Employee will do all things deemed by the
Company to be necessary to perfect the Company’s title to the existing
Inventions and the new Inventions that are the Company’s property, including by
assisting in obtaining for the Company such title, patents, copyrights or other
protection as may be provided under law and desired by the Company, and further
including but not limited to executing and delivering any and all relevant
applications, assignments, and other instruments.  This covenant shall survive
the termination of the Period of Employment, provided that the Company, after
the termination, will continue to reimburse the Employee for all reasonable
expenses that the Employee incurs in performing his continuing obligations under
this subsection.

 

6)             Trade Secrets and Confidential Information.

 

a)             “Trade Secrets.”

 

In this Agreement, “Trade Secrets” means and includes business or technical
information in the possession of the Company and/or any of its Affiliates,
including but not limited to a formula, pattern, program, device, compilation of
information, method, technique, or process that:

 

(1)                                 derives independent actual or potential
commercial value from not being generally known or readily ascertainable through

 

7

--------------------------------------------------------------------------------


 

independent development or reverse engineering by persons who can obtain
economic value from its disclosure or use; and

 

(2)                                 is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

b)             “Confidential Information.”

 

In this Agreement, “Confidential Information” means:

 

(1)                                 all Trade Secrets in the possession of the
Company and/or any of its Affiliates; and

 

(2)                                 all other business or technical information
in the possession of the Company and/or any of its Affiliates that is not
generally known outside of the Company and its Affiliates that relates to the
business of the Company and any of its Affiliates;

 

and includes, without limitation, any and all:  lists and information about
customers and/or prospective customers (including names, addresses, attributes,
requirements, special needs, and other data about customers and prospective
customers); lists and information about subcontractors and/or prospective
subcontractors (including names, addresses, attributes, requirements, special
needs, and other data about subcontractors and prospective subcontractors);
lists and information about vendors and/or prospective vendors (including names,
addresses, attributes, requirements, special needs, and other data about vendors
and prospective vendors); lists and information about competitors and potential
competitors (including names, addresses, attributes, requirements, special
needs, and other data about competitors and potential competitors); historical
information about past bids, prices, costs, goods, products, performance,
projects and contracts; lists and information about upcoming bids and proposals;
lists and information about uncompleted contracts; work schedules; information
about business plans and business strategies; unreleased advertising materials;
market research and analyses; personnel and hiring information; salary and wage
information; bonus information; employment agreements; lists and information
about pending and contemplated projects, customer contracts, subcontracts,
purchase orders, vendor agreements, joint ventures, and teaming agreements;
agreement terms and conditions; cost-to-complete information; completion dates;
claims; past litigation; pending litigation; threatened litigation; credit
information; financial statements; accounting information; sales projections;
licensing agreements and information; pricing information; information about the
employees, equipment, properties, and capabilities of the Company and/or its
Affiliates; information about research, development, and designs; data, designs,
compilations of information, apparatus, computer programs, information about
policies and procedures, manufacturing and sales know-how, and any other
business information or technical information that has or may have value to the
Company and/or any Affiliate, whether or not such information constitutes Trade
Secrets.

 

c)              Protection of Trade Secrets and Other Confidential Information.

 

The Employee recognizes and acknowledges that, by virtue of, and in the course
of his employment with the Company, the Company and/or Affiliates will reveal
some Trade Secrets and other Confidential Information to the Employee, and the
Employee will also help discover, develop, generate, and contribute to the Trade
Secrets and other Confidential Information.

 

8

--------------------------------------------------------------------------------


 

The Employee agrees that during the Period of Employment, he will use his best
efforts to maintain the confidentiality of the Confidential Information,
including without limitation by:

 

(1)                                 storing Confidential Information in secure
locations only;

 

(2)                                 not making unnecessary copies or
transmittals of Confidential Information;

 

(3)                                 utilizing “firewalls,” “anti-spyware”, and
passwords for all computer systems and electronic files that contain
Confidential Information;

 

(4)                                 complying with any and all Company policies
and procedures for the protection of Confidential Information of which the
Employee has knowledge;

 

(5)                                 promptly reporting to the Company all
inadvertent and/or unauthorized disclosures and misappropriations of any of the
Confidential Information, whether known, suspected, or threatened; and

 

(6)                                 promptly reporting to the Company all known
and suspected deficiencies in, and opportunities for improvement of, the
policies and procedures of the Company and its Affiliates for the protection of
the Confidential Information.

 

d)             Return of Trade Secrets and Other Confidential Information.

 

The Employee agrees that all Trade Secrets and other Confidential Information,
in whatever forms it exists or is created, whether in the Employee’s memory, or
in physical or electronic or computerized form, is and will be the sole and
exclusive property of the Company.

 

The Employee agrees, that upon the termination of the Period of Employment, or
at any earlier time(s) that the Company may request, the Employee will
immediately return to the Company any and all documents, correspondence, notes,
agreements, memoranda, computer disks and tapes, electronically stored
information, and other media and other things in the Employee’s possession,
custody, or control that contain or reflect Confidential Information, keeping no
copies or extracts of any of the Confidential Information.

 

e)              Copying, Use and Disclosure of Trade Secrets.

 

Employee agrees that during the Period of Employment, he will not copy, use, or
disclose any Trade Secrets, whether directly or indirectly, except to the extent
that:

 

(1)                                 the Employee has the prior express written
consent of the Lime’s COO;

 

(2)                                 the copying, use or disclosure is for the
benefit of the Company or one of its Affiliates;

 

(3)                                 the Employee has no reason to believe or
suspect that the copying, use, or disclosure will result in or contribute to a
loss of secrecy of any of the Trade Secrets; and

 

9

--------------------------------------------------------------------------------


 

(4)                                 the copying, use, or disclose is necessary
for the Employee to perform his duties as an employee of the Company.

 

Employee agrees that after the termination of the Period of Employment, he will
never copy, use, or disclose any Trade Secrets of the Company and/or any of its
Affiliates, except under subpoena or other compulsion of law.

 

Before making any disclosure of any Trade Secrets under a subpoena or other
compulsion of law, the Employee will first inform the Company of the subpoena or
other compulsion of law, and the Employee will cooperate with the Company in
deciding the substance and manner of the disclosure, provided that the Company
will indemnify the Employee for reasonable costs and expenses incurred with
respect to the substance and manner of any disclosure that is made in
cooperation with the Company.

 

f)                Copying, Use and Disclosure of Other Confidential Information.

 

Employee agrees that during the Period of Employment, he will not copy, use or
disclose, whether directly or indirectly, any Confidential Information that is
not Trade Secrets, except to the extent that:

 

(1)                                 the Employee has the prior express consent
of the Lime’s COO;

 

(2)                                 the copying, use or disclosure is for the
benefit of the Company or one of its Affiliates;

 

(3)                                 the Employee has no reason to believe or
suspect that the copying, use, or disclosure will result in or contribute to a
loss of confidentiality; and

 

(4)                                 the copying, use, or disclose is necessary
for the Employee to perform his duties as an employee of the Company.

 

Furthermore, Employee agrees that for the first thirty-six (36) months following
the termination of the Period of Employment, he will not copy, use or disclose,
whether directly or indirectly, any Confidential Information that is not Trade
Secrets, except under subpoena or other compulsion of law.

 

Before making any disclosure of any Confidential Information that is not Trade
Secrets under a subpoena or other compulsion of law, the Employee first will
inform the Company of the subpoena or other compulsion of law, and the Employee
will cooperate with the Company in deciding the substance and manner of the
disclosure, provided that the Company will indemnify the Employee for reasonable
costs and expenses incurred with respect to the substance and manner of any
disclosure that is made in cooperation with the Company.

 

7)             Non-Solicitation of Protected Customers.

 

In this Agreement, “Protected Customers” means and includes all the customers
and prospective customers of the Company in the United States that the Employee
has any material contact with, or acquires any information about in the course
of his employment by the Company, at any time during the last twenty-four (24)
months of the Period of Employment.

 

The Employee agrees that during the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, the Employee will not solicit
any of the Protected

 

10

--------------------------------------------------------------------------------


 

Customers in the United States, whether directly or indirectly, for the purpose
of selling any goods or services that are the same as, or that are competitive
alternatives to, any goods or services that the Employee markets, sells or
performs for the Company at any time during the last twenty-four (24) months of
the Period of Employment.

 

The Employee agrees that during the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, the Employee will not accept any
employment or any business from any of the Protected Customers anywhere in the
United States, even if not solicited by the Employee, that involves the
performance or sale by the Employee in the United States of any goods or
services that are the same as, or that are competitive alternatives to, any
goods or services that the Employee markets, sells or performs for the Company
at any time during the last twenty-four (24) months of the Period of Employment.

 

8)             Non-Solicitation of Protected Employees.

 

In this Agreement, “Protected Employees” means and includes all persons who were
employees of the Company and/or any of its Affiliates at any time(s) within the
twelve (12) month period before the termination of the Period of Employment.

 

The Employee agrees that during the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, Employee will not solicit any
Protected Employee for employment by any other person or company anywhere in the
United States of America, whether directly or indirectly, or encourage any
Protected Employee to end his employment relationship with the Company, whether
directly or indirectly.

 

9)             Non-Solicitation of Protected Subcontractors.

 

In this Agreement, “Protected Subcontractors” means and includes all persons and
companies who were subcontractors of the Company at any time(s) within the
twenty four 24 month period beginning three hundred sixty-five (365) days before
the termination of the Period of Employment and ending three hundred sixty-five
(365) days after the termination of the Period of Employment.

 

The Employee agrees that during the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, Employee will not solicit any
Protected Subcontractor for employment by any person or company anywhere in the
United States of America, whether directly or indirectly, or encourage any
Protected Subcontractor to end his business relationship with the Company,
whether directly or indirectly.

 

10)                              Non-Competition.

 

The Employee agrees that during the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, the Employee will not compete
with the Company anywhere in the United States, whether directly or indirectly,
for the sale of any goods or services that are the same as, or that are
competitive alternatives to, any goods or services that the Employee markets,
sells or performs for the Company at any time during the last twenty four 24
months of the Period of Employment.

 

The Employee agrees that throughout the Period of Employment, and for the first
three hundred sixty-five (365) days thereafter, the Employee will not provide
any support or assistance

 

11

--------------------------------------------------------------------------------


 

to any person or company in the United States, whether directly or indirectly,
who is engaged in, or planning to engage in, competition with the Company in the
United States for the sale of any goods or services that are the same as, or
that are competitive alternatives to, any goods or services that the Company
markets, sells or performs at any time during the last twenty-four (24) months
of the Period of Employment, whether as an investor (excluding passive
investments representing less than two percent (2%) of the common stock of a
publicly traded company), lender, owner, officer, director, consultant,
employee, agent, salesperson or in any other capacity, whether part-time or
full-time.

 

11)                              Reasonableness of Restrictive Covenants.

 

The Employee acknowledges and agrees that by virtue of his employment by the
Company, during the Period of Employment, and at the Company’s expense, the
Employee will be acquiring good will and relationships with, and acquiring
special knowledge about, the Company’s customers, employees, and subcontractors,
that the Employee would not otherwise acquire.

 

The Employee acknowledges and agrees that the Company’s good will and
relationships and special knowledge concerning its customers, employees, and
subcontractors are valuable, special and unique assets of the Company that the
Company has a legitimate interest in protecting.

 

The Employee acknowledges and agrees that the Company engages in business
throughout the United States, and that the national geographic scope of the
post-employment restrictions in this Agreement are necessary to protect the
Company’s legitimate business interests and are reasonable in scope.

 

The Employee acknowledges and agrees that the Employee possesses skills and
experience qualifying him for employment in other fields, and that the
post-employment restrictions in this Agreement will not unduly impair his
ability to earn a living after his employment with the Company ends.

 

12)                              Remedies.

 

The Employee acknowledges and agrees that a breach by the Employee of any of the
restrictive covenants set forth above in Sections 6, 7, 8, 9 and 10 is likely to
cause the Company irreparable harm, and that the legal remedy of money damages
will not be adequate to remedy the harm to the Company.

 

The Employee agrees that in the event the Employee breaches or threatens to
breach any of the restrictive covenants set forth above in Sections 6, 7, 8, 9,
and 10, then the Company will be entitled to the immediate issuance of
injunctive relief against the Employee to aid in the enforcement of this
Agreement and to protect against irreparable harm, without the necessity of
posting any bond, including ex-parte temporary restraining orders, and
preliminary and permanent injunctions.

 

The Employee further agrees that in the event the Employee breaches or threatens
to breach any of the restrictive covenants set forth above in Sections 6, 7, 8,
9, and 10, the Company will be entitled to recover all reasonable costs and
expenses of litigation and

 

12

--------------------------------------------------------------------------------


 

arbitration that the Company incurs to obtain injunctive relief and/or other
enforcement of the restrictive covenants.

 

The remedies of the Company that are specified in this Agreement are not the
Company’s exclusive remedies, but are cumulative of any and all other legal and
equitable remedies that the Company will have against the Employee in the event
of a breach or threatened breach of any of the restrictive covenants set forth
above in Sections 6, 7, 8, 9, and 10.

 

13)                              Governing Law.

 

This Agreement and the relationship contemplated in this Agreement will be
governed by and construed under the internal laws of the State of North
Carolina.

 

14)                              No Violations of Other Agreements or Laws.

 

The Employee warrants and represents to the Company that the execution,
delivery, and performance of the Agreement by the Employee does not and will not
conflict with, or result in a breach of, or constitute a default under, any
agreement or contract, to which the Employee is a party or by which the Employee
may be bound, whether oral or written.

 

The Employee warrants and represents to the Company that Employee has informed
John O’Rourke  of, and provided him copies of, any and all non-competition,
confidentiality, work-for-hire or similar agreements to which the Employee is
subject or may be bound, whether oral or written.

 

The Employee agrees that during the Period of Employment, the Employee will not
hold himself out as a professional engineer licensed in the State of North
Carolina, or use his professional engineering seal in the course of his
employment by the Company, or perform any act that would subject the Company to
liability for violating the laws governing the practice of professional
engineering in the State of North Carolina.

 

The Employee warrants and represents to the Company that the execution,
delivery, and performance of this Agreement by the Employee does not and will
not violate any laws that apply to the Employee and/or the Company or the
employment relationship contemplated in this Agreement.

 

15)                              Jurisdiction and Venue.

 

The exclusive venue for any arbitrations and civil action(s) between the
Employee and the Company that arises from or relates to this Agreement or the
employment relationship contemplated in this Agreement will be in Mecklenburg
County, North Carolina.  The Company and the Employee hereby submit and consent
to the courts in Mecklenburg County, North Carolina exercising personal
jurisdiction over them.  Furthermore, the Company and the Employee waive their
rights to challenge in another court any judgment that is entered by any court
in Mecklenburg County, North Carolina, or to assert that any civil action
instituted against either of them in Mecklenburg County, North Carolina is in an
improper venue, or should be transferred to another forum for any reason
whatsoever.

 

16)                              Waiver of Right to Jury Trial.

 

The Employee and the Company waive any rights that they or either of them
otherwise has or may have to a trial by jury in any action between the Employee
and the Company that

 

13

--------------------------------------------------------------------------------


 

arises from or relates to this Agreement or the employment relationship that is
contemplated in this Agreement.

 

17)                              Severability.

 

If any provision of this Agreement is found invalid or unenforceable for any
reason, in whole or in part, then such provision will be deemed modified,
restricted, or reformulated to the extent and in the manner necessary to render
the same valid and enforceable, or will be deemed stricken from this Agreement,
as the case may require, and this Agreement will be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified, restricted, or reformulated or as if such
provision had not been originally incorporated herein, as the case may be.  The
parties further agree to seek a lawful substitute for any provision that is
found to be unlawful; provided, that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Agreement modify
those restrictions in this Agreement that, once modified, will result in an
agreement that is enforceable to the maximum extent permitted by the law in
existence at the time of the requested enforcement.

 

18)                              No Inadvertent Waivers or Informal
Modifications.

 

The failure of the Company or the Employee to assert any of its rights under
this Agreement, and/or the delay or partial enforcement of any rights under this
Agreement, will not operate or be construed as a waiver of any breach of this
Agreement, except as such waiver may be expressly set forth in a writing signed
by the Company or the Employee.

 

The waiver by the Company or the Employee of any breach of any provision of this
Agreement will not be construed as a waiver of any subsequent breach(es).

 

This Agreement will not be amended, modified, supplemented, or replaced except
in a writing signed by the Company and the Employee that expressly refers to
this Agreement.

 

19)                              Notices.

 

All notices, demands and other communications which may be or are required to be
given hereunder or with respect hereto will be given in writing, and delivered
by commercial overnight delivery service, signature required for delivery, and
will be deemed to have been given or made when delivery is made or refused,
addressed as follows:

 

If to the Company to:

 

Applied Energy Management Energy Consulting, LLC

c/o Applied Energy Management, Inc.

16810 Kenton Drive, Suite 240

Huntersville, NC  28078

Attention:  CFO

Phone:  (704) 892-4442

 

or to such other address as the Company may from time to time designate to the
Employee in accordance with this section.

 

If to the Employee to:

 

Adam Procell

 

14

--------------------------------------------------------------------------------


 

 

 

Phone:

 

or to such other address as the Employee may from time to time designate to the
Company in accordance with this section.

 

No notice, request, demand, instruction, or other document to be given hereunder
to any party will be effective for any purpose unless delivered by commercial
overnight delivery service, adult signature required for delivery.  Notices sent
via commercial overnight delivery service will be deemed to have been delivered
as evidenced by the service’s standard means of confirming the delivery and the
signature of the recipient.  The address for the purposes of this Section may be
changed by giving written notice of such change in the manner herein provided
for giving notice.

 

20)                              Headings.

 

The paragraph headings and captions used herein are intended solely for
convenience of reference and will not control or effect the interpretation,
meaning or construction of any provision of this Agreement.

 

21)                              Arbitration.

 

At the Company’s election, any controversy(s), claim(s) or dispute(s) between
the Employee and the Company (and/or the Company Releasees) shall be resolved by
binding arbitration conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association,
whether or not the controversy(s), claim(s), or dispute(s) arise from or relate
to this Agreement or the relationship that is contemplated in this Agreement. 
Judgment upon the arbitration award(s) may be entered in any court having
jurisdiction thereof.  To the maximum extent allowed by law, the
arbitrator(s) will be authorized to issue subpoenas, compel discovery, grant
equitable relief, and award costs and expenses of the arbitration (including
reasonable attorney’s fees) for bad faith, stubborn litigiousness, or
unnecessary trouble and expense.  This agreement to arbitrate will survive the
termination of the Period of Employment.

 

22)                              Third Party Beneficiaries.

 

This Agreement is intended solely for the benefit of the Employee, the Company,
and the Company Releasees.  This Agreement does not and will not be misconstrued
to give any other person any cause of action or other rights.

 

23)                              Assignments.

 

This Agreement creates personal rights and obligations on the part of the
Employee, and the rights and obligations of the Employee under this Agreement
will not be assignable without the express prior written consent of the Company,
and the Company will have the authority to withhold its consent to any proposed
assignment, in its sole and absolute discretion.  The Company will have the
right to assign its rights and obligations under this Agreement, in whole or in
part, without obtaining any consent from the Employee.

 

15

--------------------------------------------------------------------------------


 

24)                              Complete and Final Agreement.

 

This Agreement nullifies and supersedes any and all earlier agreements and
communications between the Employee and the Company, whether oral or written. 
This Agreement sets forth the complete and final agreement between the Employee
and the Company with respect to the employment relationship contemplated in this
Agreement.  Neither party is entering into this Agreement in reliance upon any
representation, promise or inducement by the other party that is not set forth
in writing in this Agreement.

 

25)                              Employee’s Consultation with Independent Legal
Counsel.

 

The Employee acknowledges and warrants that he has read and fully understands
the terms and conditions set forth herein, that he has had time to reflect on
and consider the benefits and consequences of entering into this Agreement, that
he has had a fair opportunity to review and discuss this Agreement with an
attorney before signing it, and that he is entering into this Agreement freely
and voluntarily.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

For the Company:

 

 

APPLIED ENERGY MANAGEMENT ENERGY CONSULTING, LLC, by:

 

 

 

APPLIED ENERGY MANAGEMENT, INC., by:

 

 

 

 

 

/s/ John O’Rourke

 

John O’Rourke, Its President.

 

 

 

 

 

/s/ Eric Dupont

 

Attestation by Secretary.

 

 

For the Employee:

 

 

 

/s/ Adam Procell

 

Adam Procell

 

 

 

 

 

/s/ Eric Dupont

 

Witness.

 

16

--------------------------------------------------------------------------------